                                                                         1   JAMES M. NELSON, ESQ. (State Bar No. 91682); jnelson@dndmlawyers.com
                                                                             FRANCES BRUCE, ESQ. (State Bar No. 270826); fbruce@dndmlawyers.com
                                                                         2   DONNELLY NELSON DEPOLO MURRAY & EFREMSKY
                                                                             A Professional Corporation
                                                                         3   201 North Civic Drive, Suite 239
                                                                             Walnut Creek, CA 94596
                                                                         4   Tel. No. (925) 287-8181
                                                                             Fax No. (925) 287-8188
                                                                         5

                                                                         6   Attorneys for Defendant
                                                                             MASARU OSHITA, M.D.
                                                                         7

                                                                         8                                 IN THE UNITED STATES DISTRICT COURT
                                                                         9                             FOR THE EASTERN DISTRICT OF CALIFORNIA
DONNELLY NELSON DEPOLO MURRAY & EFREMSKY




                                                                        10

                                                                        11   FELICIA THOMPSON, individually and as              Case No. 2:18-CV-02422-WBS-KJN
                                                                             successor in interest of KEITH AUSTIN
                                                                        12   THOMPSON,                                          STIPULATION AND ORDER RE
                                           A Professional Corporation




                                                                                                                                DISMISSAL OF DEFENDANT MASARU
                                                                        13                   Plaintiffs,                        OSHITA, M.D.
                                                                        14           vs.                                        Complaint Filed: September 3, 2018
                                                                                                                                Trial: Not assigned
                                                                        15   NARINDER SAUKHLA, M.D.; RN JOSEPH;
                                                                             RN PORTUGAL; RN NAIDOO; RN J. KIM;    ASSIGNED FOR ALL PURPOSES TO:
                                                                        16   BETHLEHEM HAILE, M.D.; DOES 1 through HON. WILLIAM B. SHUBB,
                                                                             20; KARIM EL-NOKRASHY, D.D.S.;        COURTROOM 5
                                                                        17   MASARU OSHITA, M.D.; RYAN DAVIS,
                                                                             M.D.; ROBERT JESINGER, M.D.; RN JOHN
                                                                        18   CARSON; RN JESSICA ZYDEL;
                                                                             NORTHBAY HEALTHCARE
                                                                        19   CORPORATION d/b/a NORTHBAY
                                                                             VACAVALLEY HOSPITAL; KIBRIYAA
                                                                        20   TAAJWAR,
                                                                        21                   Defendants.
                                                                        22                                               STIPULATION
                                                                        23           On September 3, 2018, plaintiff Felicia Thompson (“Plaintiff”) filed a complaint for
                                                                        24   violations of civil rights and state law.
                                                                        25           On November 9, 2018, defendants Narinder Saukhla, M.D., RN Joseph, RN Portugal, RN
                                                                        26   Naidoo, RN J. Kim, Bethlehem Haile, M.D., and Karin El-Nokrashy, DDS, filed a motion to dismiss.
                                                                        27   ///
                                                                        28   ///
                                                                                                                                 1
                                                                             2:18-CV-02422-WBS-KJN: STIPULATION AND ORDER RE DISMISSAL OF DEFENDANT
                                                                                                                                                                 706-10781/FB/474224.doc
                                                                             MASARU OSHITA, M.D.
                                                                         1          On November 13, 2018, defendant Masaru Oshita, M.D., filed a motion to dismiss and a
                                                                         2   motion to strike claims in plaintiff’s complaint.
                                                                         3           On December 3, 2018, the Honorable William B. Shubb signed an order granting plaintiff
                                                                         4   until December 7, 2018 to file an amended complaint in response to the motion to dismiss of
                                                                         5   defendants Narinder Saukhla, M.D., RN Joseph, RN Portugal, RN Naidoo, RN J. Kim, Bethlehem
                                                                         6   Haile, M.D., and Karin El-Nokrashy, DDS.
                                                                         7          On December 7, 2018, plaintiff filed the first amended complaint for violations of civil rights
                                                                         8   and state law. Plaintiff’s first amended complaint for violation of civil rights and state law fails to
                                                                         9   name as a defendant Masaru Oshita, M.D.
DONNELLY NELSON DEPOLO MURRAY & EFREMSKY




                                                                        10          The parties to this action, through their undersigned counsel, stipulate as follows:
                                                                        11          Defendant Masaru Oshita, M.D., is hereby DISMISSED from this action.
                                                                        12   Dated: December 19, 2018
                                           A Professional Corporation




                                                                        13                                             DONNELLY NELSON DEPOLO MURRAY & EFREMSKY
                                                                        14

                                                                        15                                             By:           /s/ Frances Bruce
                                                                                                                                    FRANCES BRUCE
                                                                        16                                             Attorneys for Defendant
                                                                                                                       Masaru Oshita, M.D.
                                                                        17

                                                                        18   Dated: December 19, 2018
                                                                        19                                             KING HALL CIVIL RIGHTS CLINIC
                                                                        20

                                                                        21                                             By:           /s/ Carter C. White
                                                                                                                                    Carter C. White
                                                                        22                                             Attorneys for Plaintiff
                                                                                                                       Felicia Thompson
                                                                        23

                                                                        24

                                                                        25

                                                                        26

                                                                        27

                                                                        28

                                                                                                                                 2
                                                                             2:18-CV-02422-WBS-KJN: STIPULATION AND ORDER RE DISMISSAL OF DEFENDANT
                                                                                                                                                                     706-10781/FB/474224.doc
                                                                             MASARU OSHITA, M.D.
                                                                         1                                                   ORDER
                                                                         2          The parties have stipulated, and good cause having been shown, IT IS HEREBY ORDERED
                                                                         3   that defendant Masaru Oshita, M.D., is DISMISSED.
                                                                         4          Dated: December 28, 2018
                                                                         5

                                                                         6

                                                                         7

                                                                         8

                                                                         9
DONNELLY NELSON DEPOLO MURRAY & EFREMSKY




                                                                        10

                                                                        11

                                                                        12
                                           A Professional Corporation




                                                                        13

                                                                        14

                                                                        15

                                                                        16

                                                                        17

                                                                        18

                                                                        19

                                                                        20

                                                                        21

                                                                        22

                                                                        23

                                                                        24

                                                                        25

                                                                        26

                                                                        27

                                                                        28

                                                                                                                                 3
                                                                             2:18-CV-02422-WBS-KJN: STIPULATION AND ORDER RE DISMISSAL OF DEFENDANT
                                                                                                                                                        706-10781/FB/474224.doc
                                                                             MASARU OSHITA, M.D.
